REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8, 10-18 and 20 are allowed.
Claims 1, 8 and 18 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the transmitting the second PDSCH via a first TCI (Transmission Configuration Indication) state applied for a CORESET (Control Resource Set) when a TCI field is not present in a second DCI (Downlink Control Information) of the second PDCCH; and transmitting the first PDSCH via a second TCI state when a TCI field is not present in a first DCI of the first PDCCH, wherein the second TCI state 
includes the lowest TCI state ID (Identity) in activated TCI states for receiving 
PDSCH in the first serving cell.
It is noted that the closest prior art Aiba et al. (US 20190150183, May 16, 2019) shows the control resource set (i.e., CORESET) in which the DCI format is monitored used to schedule the downlink PSCH( e.g., the PDSCH), the DCI format used for activating and/or deactivating a serving cell(s) (e.g., one or more secondary cell(s), one or more downlink secondary cells, and/or one or more secondary downlink component carriers), the DCI format used for activating and/or deactivating a bandwidth part(s).
It is noted that the closest prior art, Jeon et al. (US 20190253986, Aug. 15, 2019) shows the configured set of serving cells for the wreless device (user equipment) comprise a PCell(first serving cell) and one or more SCells.
However, Aiba et al. and Jeon et al.  fails to disclose or render obvious the above underlined limitations as claimed.
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10863537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464